UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- Exact name of registrant as specified in charter: Putnam Arizona Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 8/31/07 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (99.3%)(a) Principal Rating(RAT) amount Value Arizona (93.8%) Apache Cnty., Indl. Dev. Auth. Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.), Ser. A, 5.85s, 3/1/28 Baa3 $500,000 $502,405 AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. B, 5s, 1/1/22 Aa1 1,500,000 1,546,500 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 716,499 AZ Hlth. Fac. Auth. Rev. Bonds (Bethesda Foundation), Ser. A, 6.4s, 8/15/27 BB-/P 400,000 402,440 AZ Hlth. Fac. Auth. Hosp. Syst. Rev. Bonds (John C. Lincoln Hlth. Network), 7s, 12/1/25 (Prerefunded) BBB 1,000,000 1,115,580 AZ State Trans. Board Hwy. Rev. Bonds, Ser. B, 5s, 7/1/22 AAA 2,000,000 2,071,140 AZ State U. COP (Research Infrastructure), AMBAC, 5s, 9/1/30 Aaa 1,000,000 1,017,090 AZ State U. Rev. Bonds, FGIC, 5 7/8s, 7/1/25 (Prerefunded) Aaa 500,000 524,185 AZ Tourism & Sports Auth. Tax Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, MBIA 5s, 7/1/31 Aaa 1,500,000 1,520,310 5s, 7/1/25 Aaa 825,000 843,752 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 1/4s, 12/1/19 B+/P 150,000 159,944 Chandler, G.O. Bonds, FGIC, 8s, 7/1/10 Aaa 1,450,000 1,612,632 Chandler, St. & Hwy. User Rev. Bonds, MBIA, 8s, 7/1/11 Aaa 1,100,000 1,264,098 Chandler, Wtr. & Swr. Rev. Bonds, FGIC, 8s, 7/1/14 Aaa 2,150,000 2,651,638 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BB+/P 480,000 491,904 Gila Cnty., Unified School Dist. G.O. Bonds (No. 10 Payson 2006 School Impt.), Ser. A, AMBAC, stepped-coupon 1s (5 1/4s, 7/1/09), 7/1/27 (STP) Aaa 1,000,000 962,370 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), Ser. A, 5 7/8s, 5/15/31 (Prerefunded) AAA 1,500,000 1,626,330 (John C. Lincoln Hlth.), Ser. B, 5 1/4s, 12/1/19 BBB 500,000 508,990 (Midwestern U.), 5s, 5/15/26 A- 1,200,000 1,209,876 Glendale, Wtr. & Swr. Rev. Bonds, AMBAC, 5s, 7/1/28 Aaa 1,615,000 1,651,709 Greater AZ Infrastructure Dev. Auth. Rev. Bonds, Ser. B, MBIA, 5s, 8/1/27 Aaa 1,245,000 1,284,305 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 5 1/4s, 7/1/32 A2 1,000,000 994,430 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, MBIA, U.S. Govt. Coll., 7s, 12/1/16 (Prerefunded) Aaa 3,500,000 4,155,515 Maricopa Cnty., Poll. Control Rev. Bonds (Public Service Co. of New Mexico), Ser. A, 6.3s, 12/1/26 Baa2 1,000,000 1,009,350 Maricopa Cnty., School Dist. G.O. Bonds (No. 69 Paradise Valley-Project of 1994), Ser. B, MBIA, 7s, 7/1/12 Aaa 2,000,000 2,287,960 (No. lementary 2004 School Impt.), Ser. A, FSA, U.S. Govt. Coll., 5s, 7/1/17 (Prerefunded) Aaa 320,000 338,349 (No. 11 Peoria Unified 2003 School Impt.), FGIC, 5s, 7/1/09 (Prerefunded) Aaa 20,000 20,474 Maricopa Cnty., Unified High School Dist. G.O. Bonds (No. 210 Phoenix), FSA, 4 3/8s, 7/1/23 Aaa 1,000,000 965,030 Mesa, Indl. Dev. Auth. Rev. Bonds (Discovery Hlth. Syst.), Ser. A, MBIA, 5 3/4s, 1/1/25 (Prerefunded) Aaa 1,500,000 1,581,165 Mesa, Util. Syst. Rev. Bonds, FGIC 7 1/4s, 7/1/12 Aaa 365,000 421,546 7 1/4s, 7/1/12 (Prerefunded) Aaa 635,000 733,984 Mohave Cnty., COP (Mohave Administration Bldg.), AMBAC, 5 1/4s, 7/1/19 Aaa 2,000,000 2,131,880 Northern AZ U. Rev. Bonds FGIC, 6 1/2s, 6/1/09 Aaa 1,725,000 1,806,092 AMBAC, 5s, 6/1/22 Aaa 1,145,000 1,191,498 Oro Valley, Muni. Property Corp. Rev. Bonds (Sr. Lien Wtr.), MBIA, 5s, 7/1/23 Aaa 1,195,000 1,228,926 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 1,000,000 1,041,650 Phoenix, G.O. Bonds, Ser. B, 5s, 7/1/27 AAA 1,500,000 1,569,135 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds (Sr. Lien), Ser. B, FGIC, 5 3/4s, 7/1/19 Aaa 1,000,000 1,059,800 Ser. A, FSA, 5 1/4s, 7/1/14 Aaa 1,970,000 2,009,971 Ser. A, FSA, 5 1/4s, 7/1/13 Aaa 1,620,000 1,653,923 Ser. A, FSA, 5 1/4s, 7/1/11 Aaa 2,010,000 2,053,898 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC zero %, 7/1/43 Aaa 1,000,000 801,370 zero %, 7/1/32 Aaa 1,000,000 802,820 Phoenix, Civic Impt. Corp. Excise Tax Rev. Bonds (Civic Plaza Expansion), Ser. A, FGIC, 5s, 7/1/22 Aaa 1,000,000 1,040,630 Ser. A, MBIA, 4 3/4s, 7/1/26 Aaa 1,415,000 1,416,005 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds, MBIA, 5s, 7/1/28 Aaa 1,000,000 1,021,960 Phoenix, Hsg. Mtge. Fin. Corp. Rev. Bonds (Section 8 Assistances), Ser. A, MBIA, FHA Insd., 6.9s, 1/1/23 Aaa 1,040,000 1,042,600 Phoenix, Indl. Dev. Auth. Govt. Office Lease Rev. Bonds (Capitol Mall, LLC II), AMBAC, 5s, 9/15/28 Aaa 1,000,000 1,016,170 Phoenix, Indl. Dev. Auth. VRDN (Valley of the Sun YMCA), 3.98s, 1/1/31 A-1+ 1,519,000 1,519,000 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB- 125,000 116,258 Queen Creek, Special Assmt. Bonds (Dist. No. 001), 5s, 1/1/26 Baa2 200,000 193,460 Scottsdale, G.O. Bonds (Projects 1999 & 2000), 5s, 7/1/24 Aaa 510,000 522,429 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Memorial Hosp.), Ser. A, AMBAC, 6 1/8s, 9/1/17 Aaa 1,000,000 1,020,000 (Scottsdale Hlth. Care), 5.8s, 12/1/31 (Prerefunded) A3 500,000 541,610 (Scottsdale Hlth. Care), 5.7s, 12/1/21 (Prerefunded) A3 1,000,000 1,079,350 Snowflake, Excise Tax Rev. Bonds, 5s, 7/1/18 A 960,000 965,712 South Campus Group, LLC Student Hsg. Rev. Bonds (AZ State U. South Campus), MBIA 5 5/8s, 9/1/28 Aaa 1,250,000 1,354,450 5 5/8s, 9/1/23 Aaa 640,000 692,774 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 Aaa 2,215,000 2,259,654 Tempe, Indl. Dev. Auth. Sr. Living Rev. Bonds (Friendship Village), Ser. A, 5 3/8s, 12/1/13 BB-/P 200,000 201,980 Tucson & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam. Mtge.) Ser. 1A, GNMA Coll., 5 1/2s, 1/1/35 AAA 1,330,000 1,350,735 Ser. B, GNMA Coll., FNMA Coll., FHLMC Coll., 5.35s, 6/1/47 Aaa 1,000,000 1,006,170 Tucson, Indl. Dev. Auth. Sr. Living Fac. Rev. Bonds (Christian Care), Ser. A, 6s, 7/1/30 (Prerefunded) AA 1,000,000 1,068,390 U. of AZ, COP (U. of AZ Parking & Student Hsg.), AMBAC, 5 3/4s, 6/1/24 (Prerefunded) Aaa 2,000,000 2,070,360 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 Baa1 1,100,000 1,025,486 Yavapai Cnty., Indl. Dev. Auth. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 1,000,000 1,020,820 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 BBB 500,000 447,890 Puerto Rico (3.5%) Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. K, 5s, 7/1/17 BBB+ 1,000,000 1,038,610 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. I, 5 1/4s, 7/1/29 Baa3 500,000 510,590 PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,060,820 PR Sales Tax Fin. Corp. Rev. Bonds, Ser. A, FGIC, zero %, 8/1/41 Aaa 1,500,000 264,885 Virgin Islands (2.0%) VI Pub. Fin. Auth. Rev. Bonds FGIC, 5s, 10/1/24 Aaa 500,000 520,705 (Hovensa Refinery Fac.), 4.7s, 7/1/22 BBB 400,000 365,924 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 Baa3 845,000 794,680 TOTAL INVESTMENTS Total investments (cost $80,068,965) (b) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Goldman Sachs International $850,000 (E) 2/28/18 3.846% USD-SIFMA Municipal Swap Index $(3,027) (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International $500,000 (F) 2/28/08 Municipal Market $94 Data AAA municipal 10 Year rate Lehman Brothers Special Financing, Inc. 500,000 2/29/08 4.27% minus 58 Lehman Brothers Municipal Swap Index Total (F) Is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $82,709,328 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at August 31, 2007 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2007. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $80,068,965, resulting in gross unrealized appreciation and depreciation of $2,742,285 and $718,680, respectively, or net unrealized appreciation of $2,023,605. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. At August 31, 2007, liquid assets totaling $123 have been designated as collateral for open swap contracts. The rates shown on VRDN are the current interest rates at August 31, 2007. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): Health care 17.3% Local government Utilities and power Education The fund had the following insurance concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): MBIA 23.8% AMBAC FGIC Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2007
